
	

114 S1294 IS: Bioenergy Act of 2015
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1294
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2015
			Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy and the Secretary of Agriculture to collaborate in promoting the
			 development of efficient, economical, and environmentally sustainable
			 thermally led wood energy systems.
	
	
 1.Short titleThis Act may be cited as the Bioenergy Act of 2015. 2.DefinitionsIn this Act:
 (1)BioheatThe term bioheat means the use of woody biomass to generate heat. (2)BiopowerThe term biopower means the use of woody biomass to generate electricity.
 (3)InitiativeThe term Initiative means the Bioheat and Biopower Initiative established under section 3(a). (4)SecretaryThe term Secretary means the Secretary of Energy.
 (5)State Wood Energy TeamThe term State Wood Energy Team means a collaborative group of stakeholders that— (A)carry out activities within a State to identify sustainable energy applications for woody biomass; and
 (B)has been designated by the State and Private Forestry organization of the Forest Service as a State Wood Energy Team.
				3.Bioheat and Biopower Initiative
 (a)EstablishmentThe Secretary, acting jointly with the Secretary of Agriculture, shall establish a collaborative working group, to be known as the Bioheat and Biopower Initiative, to carry out the duties described in subsection (c).
			(b)Board of Directors
 (1)In generalThe Initiative shall be led by a Board of Directors. (2)MembershipThe Board of Directors shall consist of—
 (A)representatives of the Department of Energy and the Department of Agriculture, who shall serve as cochairpersons of the Board;
 (B)a senior officer or employee, each of whom shall have a rank that is equivalent to the departmental rank of a representative described in subparagraph (A), of each of—
 (i)the Department of the Interior; (ii)the Environmental Protection Agency;
 (iii)the National Science Foundation; and (iv)the Office of Science and Technology Policy; and
 (C)at the election of the Secretary and the Secretary of Agriculture, such other members as may be appointed by the Secretaries, in consultation with the Board.
 (3)MeetingsThe Board of Directors shall meet not less frequently than once each quarter. (c)DutiesThe Initiative shall—
 (1)coordinate research and development activities relating to biopower and bioheat projects— (A)between the Department of Agriculture and the Department of Energy; and
 (B)with other Federal departments and agencies; (2)provide recommendations to the Department of Agriculture and the Department of Energy concerning the administration of this Act; and
 (3)ensure that— (A)solicitations are open and competitive with respect to applicable annual grant awards; and
 (B)objectives and evaluation criteria of solicitations for those awards are clearly stated and minimally prescriptive, with no areas of special interest.
					4.Grant programs
			(a)Demonstration grants
 (1)EstablishmentThe Secretary shall establish, within the Bioenergy Technologies Office, a program under which the Secretary shall provide grants to relevant projects to support innovation and market development in bioheat and biopower.
 (2)ApplicationsTo be eligible to receive a grant under this subsection, the owner or operator of a relevant project shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)AllocationOf the amounts made available to carry out this section, the Secretary shall allocate— (A)$15,000,000 to projects that develop innovative techniques for preprocessing biomass for heat and electricity generation, with the goals of—
 (i)lowering the costs of— (I)distributed preprocessing technologies, including technologies designed to promote densification, torrefaction, and the broader commoditization of bioenergy feedstocks; and
 (II)transportation and logistics costs; and
 (ii)developing technologies and procedures that maximize environmental integrity, such as reducing greenhouse gas emissions and local air pollutants and bolstering the health of forest ecosystems and watersheds; and
 (B)$15,000,000 to innovative bioheat and biopower demonstration projects, including— (i)district energy projects;
 (ii)innovation in transportation and logistics; and
 (iii)innovative projects addressing the challenges of retrofitting existing coal-fired electricity generation facilities to use biomass.
 (4)Regional distributionIn selecting projects to receive grants under this subsection, the Secretary shall ensure, to the maximum extent practicable, diverse geographical distribution among the projects.
 (5)Cost shareThe Federal share of the cost of a project carried out using a grant under this subsection shall be 50 percent.
 (6)Duties of recipientsAs a condition of receiving a grant under this subsection, the owner or operator of a project shall—
 (A)participate in the applicable working group under paragraph (7); (B)submit to the Secretary a report that includes—
 (i)a description of the project and any relevant findings; and (ii)such other information as the Secretary determines to be necessary to complete the report of the Secretary under paragraph (8); and
 (C)carry out such other activities as the Secretary determines to be necessary. (7)Working groupsThe Secretary shall establish 2 working groups to share best practices and collaborate in project implementation, of which—
 (A)1 shall be comprised of representatives of feedstock projects that receive grants under paragraph (3)(A); and
 (B)1 shall comprised of representatives of demand and logistics projects that receive grants under paragraph (3)(B).
 (8)ReportsNot later than 5 years after the date of enactment of this Act, the Secretary shall submit to Congress a report describing—
 (A)each project for which a grant has been provided under this subsection; (B)any findings as a result of those projects; and
 (C)the state of market and technology development, including market barriers and opportunities.
					(b)Thermally led wood energy grants
 (1)EstablishmentThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall establish a program under which the Secretary of Agriculture shall provide grants to support commercially demonstrated thermally led wood energy technologies, with priority given to projects proposed by State Wood Energy Teams.
 (2)ApplicationsTo be eligible to receive a grant under this subsection, the owner or operator of a relevant project shall submit to the Secretary of Agriculture an application at such time, in such manner, and containing such information as the Secretary of Agriculture may require.
 (3)AllocationOf the amounts made available to carry out this section, the Secretary of Agriculture shall allocate $10,000,000 for feasibility assessments, engineering designs, and construction of thermally led wood energy systems, including pellet boilers, district energy systems, combined heat and power installations, and other technologies.
 (4)Regional distributionIn selecting projects to receive grants under this subsection, the Secretary of Agriculture shall ensure, to the maximum extent practicable, diverse geographical distribution among the projects.
 (5)Cost shareThe Federal share of the cost of a project carried out using a grant under this subsection shall be 50 percent.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$30,000,000 to the Secretary to provide grants under subsection (a); and
 (2)$10,000,000 to the Secretary of Agriculture to provide grants under subsection (b). 5.Loan programs; strategic analysis and research (a)Low-Interest loans (1)EstablishmentThe Secretary of Agriculture shall establish, within the Rural Development Office, a low-interest loan program to support construction of thermally led residential, commercial or institutional, and industrial wood energy systems.
 (2)RequirementsThe program under this subsection shall be carried out in accordance with such requirements as the Secretary of Agriculture may establish, by regulation, in taking into consideration best practices.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out this subsection $50,000,000.
 (b)Energy efficiency and conservation loan programIn addition to loans under subsection (a), thermally led residential, commercial or institutional, and industrial wood energy systems shall be eligible to receive loans under the energy efficiency and conservation loan program of the Department of Agriculture under section 2 of the Rural Electrification Act of 1936 (7 U.S.C. 902).
			(c)Strategic analysis and research
 (1)In generalThe Secretary, acting jointly with the Secretary of Agriculture (acting through the Chief of the Forest Service), shall establish a bioheat and biopower research program—
 (A)the costs of which shall be divided equally between the Department of Energy and the Department of Agriculture;
 (B)to be overseen by the Board of Directors of the Initiative; and
 (C)to carry out projects and activities— (i)(I)to advance research and analysis on the environmental, social, and economic costs and benefits of the United States biopower and bioheat industries, including associated lifecycle analysis of greenhouse gas emissions and net energy analysis; and
 (II)to provide recommendations for policy and investment in those areas;
 (ii)to identify and assess, through a joint effort between the Chief of the Forest Service and the regional combined heat and power groups of the Department of Energy, the feasibility of thermally led district wood energy opportunities in all regions of the Forest Service regions, including by conducting broad regional assessments, feasibility studies, and preliminary engineering assessments at individual facilities; and
 (iii)(I)to offer to communities technical assistance to explore thermally led wood energy opportunities; and
 (II)to provide enhanced services to smaller communities that have limited resources and capacity to pursue new thermally led wood energy opportunities.
 (2)Authorization of appropriationsThere are authorized to be appropriated to the Secretary and the Secretary of Agriculture— (A)$2,000,000 to carry out paragraph (1)(C)(i);
 (B)$1,000,000 to carry out paragraph (1)(C)(ii); and (C)$1,000,000 to carry out paragraph (1)(C)(iii).
					
